Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-4, 7-9, 11-12, 14-15, and 19-27 are presented for examination.
Claims 1, 9, 10, 12, 14, 15, 16, and 17 are amended. 
Claims 5-6, 10, 13, and 16-18 are canceled.
Claims 21-27 are new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.

Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 8 -  page 10 (all), filed December 11, 2020, with respect to claims 1-4, 7-9, 11-12, 14-15, and 19-27  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 3, 7, and 14 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Loehr et al (US  Pub. No.:2014/0029586).

Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 3, 7, 11-12, 14, 19-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (US Pub. No.: 2015/223184), in view of Loehr et al (US  Pub. No.:2014/0029586), and further in view of Wang et al. (US Pub. No.:2017/0265227).

As per claim 1, Bergstrom disclose A data communication method, comprising: 
	reporting, by a terminal device (see Fig.1-3. Device 14) to a network device (see Fig.1-3, radio access node 22), first information indicating whether the terminal device is capable of supporting non-random-access uplink transmissions for time synchronization (see Fig.7.  para. 0078-0079, the device 14 is configured to perform non-random-access uplink transmissions by transmitting a channel-sounding reference signal (SRS) {transmitting/reporting first information} prior to the start of the timer 30, but is prohibited from performing other types of non-random-access uplink transmissions prior to the start of the timer 30);
prestoring, by the terminal device, a timing advance (TA) indication list of a group of cells (see para. 0037, 0038, a communication device 14 maintaining, thus, storing different TA values for different TA groups), the TA indication list of the group of cells comprising at least one resource corresponding to 
performing, by the terminal device, cell selection or reselection, and obtaining a cell identity of a first cell based on the cell selection or reselection (see para. 0045, the wireless device receives cell identifiers and para. 0046, that the wireless device performs selective timing advance for a given cell, and para. 0048, the device 14 selectively starts the timing advance timer 30 responsive to receiving a message from the radio access node 22 indicating the one or more cells 24 {a cell identity of a first cell} to include in the timing advance group 32 (at Step 52));
querying, by the terminal device based on the cell identity, the TA indication list of the group of cells for a TA value corresponding to the cell identity (see para. 0044, 0049, 0050, determining a Timing Advance value); and
sending, in response to finding the TA value corresponding to the cell identity, by the terminal device to a network device (see Fig.1, Fig.3, a radio access node 22), an uplink Radio Resource Control (RRC) message in a random access-free manner (see para. 0039, 0041, non-random access uplink transmission; para. 0043 discloses RRC signaling, see also para. 0044, upon creating the data structure 34 representing the group 32 being formed, the device 14 sends an acknowledgement to the radio access node 22 {an uplink Radio Resource Control (RRC) message} confirming that the data structure 34  by directly sending, by the terminal device according to the TA value corresponding to the cell identity and using the resource indicated by the at least one resource information (see Fig.2 para. 0040-0042, as shown in FIG. 2, processing at the device 14 entails forming a timing advance group 32 to include one or more cells 24 on which to perform uplink transmissions using the same uplink transmission timing (Block 100). Forming the timing advance group 32 in this regard includes initializing a timing advance value 28 that defines the uplink transmission timing to be used for the group 32. While forming the timing advance group 32, or responsive to receiving an initial uplink grant on a downlink control channel allocating uplink resources on a cell 24 in the group 32), the uplink RRC message, wherein the network device  provides a service for the first cell (see para. 0039, 0041, 0043, as shown in FIG. 3, the group formation process 36 involves a radio access node 22 and the device 14 exchanging one or more messages that are associated with group formation, these messages are exchanged via Radio Resource Control (RRC) signaling, see also Fig.2, step 120, para. 0040, processing at the device 14 includes performing uplink transmissions on the cells 24 in the group 32, according to the initialized timing advance value 28, see also para. 0051-0054, the device 14 receives one or more uplink grants while forming the timing advance group 32, where the one or more uplink grants allocate uplink resources on a cell 24 in the group 32 being formed).

Although Bergstrom disclose reporting, by a terminal device to a network device, first information indicating whether the terminal device is capable of supporting non-random-access uplink transmissions for time synchronization;

Bergstrom however does not explicitly disclose reporting, by a terminal device to a network device, first information indicating whether the terminal device is capable of supporting “random access-free uplink synchronization”;

Loehr however disclose reporting, by a terminal device to a network device, first information indicating whether the terminal device is capable of supporting “random access-free uplink synchronization” (see  FIG. 8 is illustrating the contention -free random access procedure of 3GPP LTE Rel. 8/9, where the user equipment is sending 802 the preamble which was signaled by eNodeB in the uplink on a PRACH resource / first information indicating the terminal device is capable of supporting “random access-free uplink synchronization”. Since the case that multiple UEs are sending the same preamble is avoided for a contention -free random access, in the case  the terminal device is capable of supporting “random access-free uplink synchronization, see also para. 0191-0197, uplink timing synchronization is performed for PCell, e.g. by RACH procedure on PCell, see also Fig.23, para. 0573-0576);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reporting, by a terminal device to a network device, first information indicating whether the terminal device is capable of supporting “random access-free uplink synchronization”, as taught by Loehr, in the system of Bergstrom, so as to enhance synchronization between a terminal device and a network device, so that there is no risk of collisions, see Loehr, paragraph 0174.

Although the combination of Bergstrom and Loehr disclose the TA indication list of the group of cells comprising at least one resource corresponding to the group of cells;

The combination of Bergstrom and Loehr however does not explicitly disclose “at least one resource pool”;

Wang however disclose “at least one resource pool” (see para. 0125-0126, the network node has obtained information about the wireless devices that are requesting resources. Based on the obtained information, the network node may transmit the random access response comprising a resource assignment, the group TC-RNTI, and the timing advance value, to the first wireless device. See also FIG. 4d action 425, and para. 0156-0157, the communication use resource assigned by the network node when the wireless devices in the group already has an RRC connection to the network node, or choose 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “at least one resource pool”, as taught by Wang, in the system of Bergstrom and Loehr, so as to provide the advantage is that the intensity of the coordinated random access can be controlled by the network by setting the group size and a delay to suitable values, see Wang, paragraphs 36-37.

As per claim 3, Bergstrom disclose A data communication method, comprising: 
	receiving, by a network device (see Fig.1-3, radio access node 22) from a terminal device (see Fig.1-3. Device 14), first information indicating whether the terminal device is capable of supporting non-random-access uplink transmissions for time synchronization (see Fig.7.  para. 0078-0079, the device 14 is configured to perform non-random-access uplink transmissions by transmitting a channel-sounding reference signal (SRS) {transmitting/receiving first information} prior to the start of the timer 30, but is prohibited from performing other types of non-random-access uplink transmissions prior to the start of the timer 30);
configuring, by the network device, a timing advance (TA) indication list of a group of cells for a terminal device (see para. 0044,  radio access node 22 configures the wireless device 14 to create a timing advance group); the TA indication list of the group of cells comprising at least one resource 
sending, by the network device to the terminal device, the TA indication list of the group of cells (see para. 0044, 0045, the radio access node 22 also indicates to the device 14 one or more cells 24 that are to be included in the group 32 being formed, FIG. 3 shows that the node 22 indicates this in a message sent separately from a message including the group creation command (Step 52)); and 
receiving, by the network device from the terminal device, an uplink Radio Resource Control (RRC) message in a random access-free manner (see para. 0039, 0041, non-random access uplink transmission; para. 0043 discloses RRC signaling, see also para. 0044, upon creating the data structure 34 representing the group 32 being formed, the device 14 sends an acknowledgement to the radio access node 22 {an uplink Radio Resource Control (RRC) message} confirming that the data structure 34 has been created in accordance with the node's command (Step 48)/ a random access-free manner) according to a TA value corresponding to a first cell and using a resource indicated by the at least one resource, wherein the network device provides a service for the first cell (see Fig.2 para. 0040-0042, as shown in FIG. 2, processing at the device 14 entails forming a timing advance group 32 to include one or more cells 24 on which to perform uplink transmissions using the same uplink transmission timing (Block 100). Forming the timing advance group 32 in this regard includes initializing a timing advance value 28 that defines the uplink transmission timing to be used for the group 32. While forming the timing advance group 32, or responsive to receiving an initial uplink grant on a downlink control channel allocating uplink resources on a cell 24 in the group 32), the uplink RRC message, wherein the network device  provides a service for the first cell (see para. 0039, 0041, 0043, as shown in FIG. 3, the group formation process 36 involves a radio access node 22 and the device 14 exchanging one or more messages that are associated with group formation, these messages are exchanged via Radio Resource Control (RRC) signaling, see also Fig.2, step 120, para. 0040, processing at the device 14 includes performing uplink transmissions on the cells 24 in the group 32, according to the initialized timing advance value 28, see also para. 0051-0054, the device 14 receives one or more uplink grants while 

Although Bergstrom disclose reporting, by a terminal device to a network device, first information indicating whether the terminal device is capable of supporting non-random-access uplink transmissions for time synchronization;

Bergstrom however does not explicitly disclose reporting, by a terminal device to a network device, first information indicating whether the terminal device is capable of supporting “random access-free uplink synchronization”;

Loehr however disclose reporting, by a terminal device to a network device, first information indicating whether the terminal device is capable of supporting “random access-free uplink synchronization” (see Fig.8, para. 0174, FIG. 8 is illustrating the contention -free random access procedure of 3GPP LTE Rel. 8/9, where the user equipment is sending 802 the preamble which was signaled by eNodeB in the uplink on a PRACH resource / first information indicating the terminal device is capable of supporting “random access-free uplink synchronization”. Since the case that multiple UEs are sending the same preamble is avoided for a contention -free random access, in the case  the terminal device is capable of supporting “random access-free uplink synchronization, see also para. 0191-0197, uplink timing synchronization is performed for PCell, e.g. by RACH procedure on PCell, see also Fig.23, para. 0573-0576);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of reporting, by a terminal device to a network device, first information indicating whether the terminal device is capable of supporting “random access-free uplink synchronization”, as taught by Loehr, in the system of Bergstrom, so as to enhance synchronization between a terminal device and a network device, so that there is no risk of collisions, see Loehr, paragraph 0174.



The combination of Bergstrom and Loehr however does not explicitly disclose “at least one resource pool”;

Wang however disclose “at least one resource pool” (see para. 0125-0126, the network node has obtained information about the wireless devices that are requesting resources. Based on the obtained information, the network node may transmit the random access response comprising a resource assignment, the group TC-RNTI, and the timing advance value, to the first wireless device. See also FIG. 4d action 425, and para. 0156-0157, the communication use resource assigned by the network node when the wireless devices in the group already has an RRC connection to the network node, or choose the resource from a common resource pool that is preconfigured for D2D communications, see also para. 0180. 0192, 0193);

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of “at least one resource pool”, as taught by Wang, in the system of Bergstrom and Loehr, so as to provide the advantage is that the intensity of the coordinated random access can be controlled by the network by setting the group size and a delay to suitable values, see Wang, paragraphs 36-37.

As per claim 7, claim 7 is rejected the same way as claim 1. Bergstrom also disclose A data communication apparatus (see Fig.8, Wireless Communication Device 14), comprising: a processor (see Fig.8, Processing circuits 400); and a storage medium comprising executable instructions (Memory 440 for storing executable instructions)
As per claim 11, the combination of Bergstrom and Ward disclose the terminal device according to claim 7.
Bergstrom further disclose wherein the TA indication list of the group of cells further comprises multiple cell identities and a corresponding TA value for each cell identity (see para. 0044-0045, 0049, 0050, a cell identity and determining a Timing Advance value, see also para. 0037, the wireless communication device in the network 10 is configured to perform uplink transmissions on multiple cells 24 at the same time,  the device maintains different timing advance (TA) values 28 and corresponding timing advance timers 30 for different groups 32 of cells 24 that are associated with different round trip times (the different groups 32 are terminated at different radio access nodes 22, are in different frequency bands, are relayed by a different number of repeaters 26, or the like). These groups 32 are referred to as timing advance groups). 

As per claim 12, the combination of Bergstrom and Wang disclose the data communication apparatus according to claim 11.
Wang further disclose data communication apparatus, wherein at least one resource pool comprises a common resource pool corresponding to the group of cells, and the common resource pool indicates the resource used to send the uplink RRC message (see para. 0156, the wireless devices communicate between themselves by means of D2D communication, the communication use resource assigned by the network node if the wireless devices in the group already has an RRC connection to the network node, or choose the resource from a common resource pool that may be preconfigured for D2D communications).

As per claim 14, claim 14 is rejected the same way as claim 3. Bergstrom further disclose A data communication apparatus (see Fig.11, radio access node 22), comprising: a processor (see Fig.11, radio access node 22 with processing circuit 500/a processor); and a non-transitory storage medium (see Fig.11, memory 540). 

As per claim 19, claim 19 is rejected the same way as claim 11.

As per claim 20, the combination of Bergstrom and Wang disclose the network device according to claim 19.
Wang further disclose wherein: the at least one resource pool comprises a common resource pool corresponding to the group of cells, and the common resource pool indicates the resource used to receive the uplink RRC message (see para. 0156, the wireless devices communicate between themselves by means of D2D communication, the communication use resource assigned by the network node if the wireless devices in the group already has an RRC connection to the network node, or choose the resource from a common resource pool that may be preconfigured for D2D communications).

As per claim 21, the combination of Bergstrom, Loehr and Wang disclose the data communication apparatus of claim 7.

Bergstrom further disclose wherein the TA indication list of the group of cells further comprises multiple cell identities and a corresponding TA value for each cell identity (see para. 0037, A wireless communication device in the network 10 may be configured to perform uplink transmissions on multiple cells 24 at the same time, e.g., by employing carrier aggregation. In this case, the device maintains different timing advance (TA) values 28 and corresponding timing advance timers 30 for different groups 32 of cells 24 that are associated with different round trip times (the different groups 32 are terminated at different radio access nodes 22, are in different frequency bands, are relayed by a different number of repeaters 26, or the like). These groups 32 are referred to as timing advance groups).  

As per claim 22, claim 22 is rejected the same way as claim 21.

As per claim 23, the combination of Bergstrom, Loehr and Wang disclose the data communication apparatus of claim 7.

Wang further disclose wherein the sending of the uplink RRC message comprises: sending the uplink RRC message in a contention access manner (see para. 0101-0102, 0106, The connection request message and the connection setup message are used to resolve contention for resources, and the adjusted timing advance value may be sent to the respective wireless devices in a respective RRC connection setup message from the network node to the respective wireless devices).
  
As per claim 25, claim 25 is rejected the same way as claim 23.

As per claim 26, the combination of Bergstrom, Loehr and Wang disclose the data communication apparatus of claim 14.

Wang further disclose wherein the uplink RRC message is a connection resume request message, a connection setup request message, or a connection reestablishment request message (see para. 0085-0087, 0098, transmitting 175 a connection request message to the network node, and by the connection request, see also FIG. 4d action 430, the first wireless device requests a connection to be set up between the first wireless device and the network node. In order for the network node to be able to identify the sender of the connection request message, the first wireless device includes both the group TC-RNTI identifying the group of which the first wireless device is part and the identifier of the first wireless device which identifies the first wireless device in the group).  

Claims 2, 4, 8-9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom et al. (US Pub. No.: 2015/223184), in view of Loehr et al (US  Pub. No.:2014/0029586), in view of Wang et al. (US Pub. No.:2017/0265227), and further in view of Dinan (US Pub. No.: 2013/188612).

As per claim 2, the combination of Bergstrom, Loehr and Wang disclose the data communication method of claim 1.

Bergstrom further disclose receiving, by the terminal device from the network device, a broadcast message comprising the TA indication list of the group of cells (see Fig.3, para. 0041-0046, step 52, the radio access node 22 also indicates to the device 14 one or more cells 24 that are to be included in the group 32 being formed, FIG. 3 shows that the node 22 indicates this in a message sent separately from a message including the group creation command (Step 52));

The combination of Bergstrom, Loehr and Wang however does not explicitly disclose receiving, by the terminal device, the TA indication list of the group of cells comprised in a control message sent by the network device, wherein the control message is an RRC connection release message or a Medium Access Control control element (MAC CE). 

Dinan however disclose receiving, by the terminal device from the network device, a control message comprising the TA indication list of the group of cells, wherein the control message is an RRC connection release message or a Medium Access Control control element (MAC CE) (see para. 0083, 0173, UE select a downlink carrier in an active cell in the sTAG as the reference SCell, the TA command is received in RAR or MAC CE, the UE may apply the TA value to current UL timing of the corresponding TAG). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving, by the terminal device from the network device, a control message comprising the TA indication list of the group of cells, wherein the control message is an RRC connection release message or a Medium Access Control control element (MAC CE), as taught by Dinan, in the system of Bergstrom, Loehr and Wang, so for an uplink carrier in an sTAG, the pathloss reference is only configurable to the downlink SCell linked to an uplink SCell using the system information block 2 (SIB2) of the SCell, and no other downlink carrier may be configured as the 
As per claim 4, the combination of Bergstrom, Loehr and Wang disclose the data communication method according to claim 3.

Bergstrom further disclose wherein sending, by the network device, the TA indication list of the group of cell to the terminal device comprises: adding, by the network device, the TA indication list of the group of cells to a broadcast message, and sending the broadcast message to the terminal device (see Fig.3, para. 0041-0046, step 52, the radio access node 22 also indicates to the device 14 one or more cells 24 that are to be included in the group 32 being formed, FIG. 3 shows that the node 22 indicates this in a message sent separately from a message including the group creation command (Step 52)); 

The combination of Bergstrom and Wang disclose however does not explicitly disclose adding, by the network device, the TA indication list of the group of cells to a control message, and sending the control message to the terminal device, wherein the control message is an RRC connection release message or a Medium Access Control control element (MAC CE). 

Dinan however does not explicitly disclose adding, by the network device, the TA indication list of the group of cells to a control message, and sending the control message to the terminal device, wherein the control message is an RRC connection release message or a Medium Access Control control element (MAC CE) (see para. 0083, 0173, UE select a downlink carrier in an active cell in the sTAG as the reference SCell, the TA command is received in RAR or MAC CE, the UE may apply the TA value to current UL timing of the corresponding TAG). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of adding, by the network device, the TA indication list 

As per claim 8, claim 8 is rejected the same way as claim 2.
As per claim 9, the combination of Bergstrom, Loehr and Wang disclose the data communication apparatus of claim 7.

Bergstrom further disclose wherein the uplink RRC message is a connection setup message (see para. 0043, the messages are exchanged via Radio Resource Control (RRC) signaling). 

The combination of Bergstrom, Loehr and Wang however does not explicitly disclose wherein the uplink RRC message is a connection setup request message, or a connection reestablishment request message;

Dinan however disclose wherein the uplink RRC message is a connection resume request message, a connection setup request message, or a connection reestablishment request message (see para. 0074, 0081, the purpose of an RRC connection reconfiguration procedure is to modify an RRC connection, (e.g. to establish, modify and/or release RBs, to perform handover, to setup, modify, and/or release measurements, to add, modify, and/or release SCells)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the uplink RRC message is a connection 

As per claim 15, claim 15 is rejected the same way as claim 4.

Allowable Subject Matter
Claims 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469